Citation Nr: 1510043	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-40 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of  50 percent for major depression.

2.  Entitlement to an increased schedular disability rating in excess of  50 percent for hidradenitis of the gluteal region.

3.  Entitlement to an extraschedular disability rating for hidradenitis of the gluteal region.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's disability rating claim regarding the service-connected major depression has been adjudicated as arising from an October 2008 claim for an increase in rating.  However, prior to that a November 2003 rating decision granted a July 16, 2003 claim for service connection for major depression and assigned a 30 percent rating effective July 16, 2003.  The Veteran submitted a timely notice of disagreement in December 2003 from that rating decision as to the rating assigned.  

The RO then readjudicated the claim in a May 2005 rating decision that increased the rating from 30 to 50 percent effective July 16, 2003, treating the December 2003 notice of disagreement as a "claim for service connected compensation."  But the RO never issued a statement of the case following the December 2003 notice of disagreement, and thus the July 16, 2003 claim did not become final.  Therefore the claim on appeal here arises from the initial disability rating assigned in the November 2003 rating decision associated with the claim submitted July 16, 2003.

The RO has identified the claimed psychiatric disorder as "major depression, recurrent in partial remission."  The disorder has been characterized as listed in the issues on page one to reflect the specific psychiatric disorder on appeal, without reference to the level of impairment.

The Veteran's hidradenitis of the gluteal region is evaluated as 50 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 throughout the appeal period, except for a period from July 26, 2012 to August 31, 2012.  During that period a 100 percent temporary rating for convalescence was assigned under 38 C.F.R. § 4.30; reverting to 50 percent from September 1, 2012, pursuant to an October 2012 rating decision.  The period of the 100 percent temporary rating is not part of the claim on appeal.
  
The issues of entitlement to service connection for sleep apnea, hypertension, and erectile dysfunction, and entitlement to an extraschedular disability rating for hidradenitis of the gluteal region, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's major depression is not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or an inability to establish and maintain effective relationships.

2.  The Veteran's hidradenitis of the gluteal region did not affect more than 40 percent of the entire body or more than 40 percent of exposed areas affected; and the evidence does not reflect the requirement of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 
 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for major depression in excess of 50 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).
 
2.  The criteria for a schedular disability rating for hidradenitis of the gluteal region in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, Diagnostic Codes 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters in August 2003, November 2008, and March 2009 satisfied the duty to notify provisions for the respective claims.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2008, November 2008, January 2009, September 2014, and October 2014.  The examinations are sufficient evidence for deciding the disability rating claims, other than for hidradenitis of the gluteal region on the basis of extraschedular considerations; which is addressed in the REMAND.  The examination reports are adequate as they is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  The record does not reflect a possible worsening of the depression or hidradenitis warranting another examination.  Thus, VA's duty to assist has been met.


II.  Applicable Law for Evaluation of Disabilities

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 
   
A.  Major Depression

Major depression disorder has been rated at 50 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9434. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9411.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436(2002).  Accordingly, the evidence considered in determining the level of impairment from major depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434. 

Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of major depression in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 
 
The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32. 

A GAF score of 61 to 70 represents some mild symptoms, or some difficulty in social occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The clinical record does not show evidence that the Veteran's major depression is productive of the criteria listed under 38 C.F.R. § 4.130, Diagnostic Code 9411 for a 70 percent rating.  

During comprehensive VA examinations in August 2003 and January 2009, the major depression was assessed with GAF scores of 55 and 65, respectively.  VA treatment records dated in the latter 2000s included GAF scores between 55 and 70, with multiple assessments that the Veteran's depression was in partial remission.

A GAF score of 51 to 60  would represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 61 to 70 would represent only that there were some mild symptoms, or some difficulty in social occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  

Such range of GAF scores reflect mild or at worst, moderate symptoms, which are not consistent with criteria for a rating in excess of 50 percent as they do not reflect occupational and social impairment, with deficiencies in most areas, or an inability to establish and maintain effective relationships or other manifestations of similar severity.  

At the most recent VA examination in September 2014, the Veteran reported depressive affect which he said occurs about once a month.  He indicated that he sometimes had missed work because of depression.  The Veteran stated that he had isolated himself from people for the last eight years.  He said that he periodically leaves work when he becomes angry and it may take him up to three days to calm down.  He reported that he recently was placed on a seven-day suspension at work due to insubordination.

On examination, the examiner remarked that the Veteran was alert and oriented to time, place and person.  His dress and grooming were appropriate to the situation. His mood was depressed and his affect was flat.  Thoughts were logical and goal-directed.  Speech was clear, relevant and coherent.  The Veteran's fund of general knowledge was good.  The Veteran's judgment, reasoning, and analytical skills were good.  

The examiner concluded with an assessment that the level of the Veteran's occupational and social impairment due to his major depression was best summarized as occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; having symptoms controlled by medication.  

Such assessments do not comport with criteria for a rating in excess of 50 percent as they do not reflect occupational and social impairment, with deficiencies in most areas, or an inability to establish and maintain effective relationships or other manifestations of similar severity.  

None of the clinical evidence shows that the Veteran's major depression has resulted in occupational and social impairment, with deficiencies in most areas.  He has not demonstrated such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  

Although he has had some difficulty in adapting to stressful circumstances at work, the evidence does not show an inability to establish and maintain effective relationships.  At the time of his most recent VA examination in October 2014, the Veteran was working in a long-term (18 years) occupation with the U.S. Postal Service with plans to retire in December 2014.
 
B.  Hidradenitis of the Gluteal Region

The Veteran's hidradenitis of the gluteal region is evaluated as 50 percent disabling on a schedular basis under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (by analogy to dermatitis or eczema).  The rating criteria for evaluating skin disabilities were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7833 (2014)). 

However, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims if a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54,708.  The Veteran's claim was filed on October 3, 2008, prior to the effective date of the revised criteria, and he has not requested consideration under the revised criteria, making the revised criteria not for application.  But the pertinent Diagnostic Codes for consideration in evaluating the service-connected hidradenitis of the gluteal region were unchanged by the October 2008 revisions. 

Diagnostic Code 7806 rates dermatitis or eczema.  A higher rating under relevant criteria now in effect, provides that if more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period, then a 60 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The rating of 60 percent is the highest assignable under that code.  

The report of the November 2008 VA examination shows that the Veteran reported complaints of hidradenitis of the gluteal region, which had apparently existed and was manifest periodically since 1979.  He reported symptoms of a painful cyst on the buttocks and inner thigh, which during flare ups usually needs incision and drainage or surgical intervention.  Treatment included antibiotics and sitz baths as needed.  He reported he had had six or seven surgical interventions, the last one in September 2008.

On examination, there was a 16 cm by .5 cm surgical scar located along the left inner thigh.  It was level, non-tender, disfiguring, and hyper-pigmented, with abnormal texture over 6 square inches. There were no ulcerations, adherence, keloids, tissue loss, instability, hypopigmentation, or limitation of motion.  No burns were present.  There was a 13.5 cm by 1.4 cm surgical scar located along the left inner thigh.  It was level, non-tender, disfiguring, and hyper-pigmented with abnormal texture over 6 square inches.  There were no ulcerations, adherence, keloids, tissue loss, instability, hypopigmentation, or limitation of motion.  No burns were present.  

There was a 10 cm by .3 cm surgical scar located along the inferior aspect of the scrotal sac.  It was level, non-tender, disfiguring, hypopigmented, and less than 6 square inches.  There were no ulcerations, abnormal texture, adherence, keloids, tissue loss, instability, hyperpigmentation, or limitation of motion.  No burns were present.  

There was a 4 cm by 1.5 cm surgical scar located along the inferior aspect of the midline buttocks.  It was depressed, tender, disfiguring.  There were no ulcerations, abnormal texture, adherence, keloids, tissue loss, instability, hypopigmentation, hyperpigmentation, or limitation of motion.  No burns were present.  There was a 1.5 cm x 1.5 cm surgical scar located along the midline aspect of the midline buttocks.  It was depressed, tender, and disfiguring.  There were no ulcerations, abnormal texture, adherence, keloids, tissue loss, instability, hypopigmentation, hyperpigmentation, or limitation of motion.  No burns were present.

After examination the examiner stated that to reflect a progression of the previous diagnosis, the previous diagnosis of hidradenitis of the gluteal region was now changed to hidradenitis of the gluteal, inner left thigh, and scrotal area, status post multiple incisions and drainages with scars.  The examiner commented that during flare ups, the Veteran usually had to have incision, drainage, surgical intervention, or antibiotic therapy.  During flare ups the Veteran could not swim and had to limit mobilization.  The Veteran had five separate surgical scars over the groin, buttocks and left upper thigh area.

During a September 2014 VA examination, the examiner stated that the Veteran had been diagnosed in 1979 with hidradenitis suppurativa.  The report noted a history that the Veteran started having draining skin infections while in service in 1979, involving the left buttock, perirectal areas, both inner thighs and left scrotum; had had multiple skin incisions and drainage.  Most recently the Veteran had right thigh swelling with modest drainage and was being evaluated by outside doctors for possible incision and drainage again.

The examiner recorded that the Veteran: did not have any systemic manifestations due to the skin disease; had been treated with oral or topical medications for a total duration of six weeks or more, but not constantly, in the past 12 months for hidradenitis suppurativa; and had not had any procedures other than systemic or
topical medications in the past 12 months. 

On examination, the skin condition involved 5 to less than 20 percent of the total body area, and none of exposed areas.  This involved "right inner upper thigh 10 cm by 3 cm indurated."  There was no benign or malignant neoplasm or metastases related to the disability.  The examiner commented that the Veteran's skin disability had impacted his ability to work in that he had to miss work for four months in the last two years due to recurrence of skin infections.

The examiner recorded that the Veteran had scars on regions other than the head, face and neck.  The scars numbered five or more and were painful, due to multiple incision and drainage of left and right inner thigh and buttock skin abscesses, with scars that breakdown periodically, with pain and exuding pus.  

In this case the evidence does not show that the Veteran's hidradenitis of the gluteal region meets the schedular criteria for a 60 percent rating under Diagnostic Code 7806.  As reflected in the most recent VA examination of September 2014, the evidence shows that the affected area involved 5 to less than 20 percent of total body area, and none of the exposed areas.  There was no constant or near-constant requirement of systemic medications in the past 12 months.  None of the clinical evidence on file shows that the affected area approximates or even comes close to more than 40 percent of the entire body or exposed areas; or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  

Under Diagnostic Code 7806, dermatitis or eczema may alternatively be rated as ("or rate as") disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Diagnostic Code 7800 (burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck)
does not apply to the anatomical location of the disability.  Diagnostic Codes 7801, 7802, 7803, and 7804, referable to scars, do not provide for a rating higher than the 50 percent schedular disability rating already in effect.  

Diagnostic Code 7805 provides for evaluation of other scars, (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Evaluation is on the basis of any disabling effects not considered in the rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  The clinical evidence on file does not show any disabling effects not considered already under Diagnostic Codes 7800, 7801, 7802, 7803, 7804.  The predominant symptom is the unstable nature resulting in flare ups, and pain during flare ups, which are the criteria for evaluation under Diagnostic Code 7804.  That code does not provide for a higher rating than the existing 50 percent.  There is no evidence of limitation of motion or function so as to consider other codes on that basis under Diagnostic Code 7805.

C.  Conclusions

Based on the foregoing, a schedular disability rating in excess of 50 percent for the Veteran's major depression is not warranted.  The preponderance of the evidence is against the grant of a higher initial disability rating for that disability; there is no doubt to be resolved; and a higher initial disability rating for major depression is not warranted at any time during the appeal period.   

Also, a schedular disability rating in excess of 50 percent for the Veteran's hidradenitis of the gluteal region is not warranted.  The preponderance of the evidence is against the grant of a higher schedular disability rating for that disability; there is no doubt to be resolved; and a higher schedular disability rating is not warranted at any time during the appeal period.   
 
An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
With respect to the Veteran's major depression, the Veteran has not described any unusual or exceptional features associated with his major depression.  The rating criteria are adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  The Veteran's claim with respect to an extraschedular rating for hidradenitis of the gluteal region is addressed in the REMAND below.
 
A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is most recently shown to be employed on a full time basis with the U.S. Postal Service, albeit with plans to retire in December 2014, entitlement to a TDIU is not raised by the record and will not be further discussed.



ORDER

Entitlement to a disability rating in excess of 50 percent for major depression is denied.

Entitlement to a schedular disability rating in excess of 50 percent for hidradenitis of the gluteal region is denied.


REMAND

I.  Service Connection for Sleep Apnea, Hypertension, and Erectile Dysfunction,

The Veteran claims service connection for sleep apnea, hypertension, and erectile dysfunction.  In a January 2011 statement the Veteran wrote in connection with his claimed sleep apnea, that in September 1990 he had an accident while driving on base, and he reported complaints at that time of being tired as a cause of the accident.  He stated that he did not get a diagnosis at that time because he left for the Gulf soon thereafter, and there was no follow-up when he returned.

Review of service treatment records show that the Veteran was seen for treatment in July 1990 with complaints of chest pain following a motor vehicle accident.  The discharge (primary) diagnosis was syncopal episodes.  Service treatment records include a report of a September 1991 visit when he complained of "tiredness and falling asleep without noticing."  The provider at that time assessed the Veteran with subjective syncopal episodes.

Sleep apnea is a common but underdiagnosed condition that many people suffer from, often without knowing they have the condition, and which has a complex set of potential risk factors/causes and potentially serious complications.  See http://www.Prohealth.com/library/showarticle.cfm?libid=7380 (Last visited Feb. 4, 2015).  A number of health related organizations, including the American Lung Association and the National Institutes of Health, have published material about the risk factors/causes of sleep apnea and potential complications from that disorder relevant to the case, which are discussed in the paragraphs below.  

See Id; http://www.lung.org/lung-disease/sleep-apnea/ understanding-sleep-apnea.html; 
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2904751/;
http://www.ncbi.nlm.nih.gov/pubmed/18367017; 
http://www.webmd.com/sleep-disorders/sleep-apnea/sleep-apnea?print=true;
http://chronicfatigue.about.com/od/sleepbetter/a/Sleep-Disorders-In-Fibromyalgia-And-Chronic-Fatigue-Syndrome.htm;
http://fallingasleep.net/sleep-disorders/apnea;
http://www.issm.info/education-for-all/sexual-health-qa/can-obstructive-sleep-apnea-lead-to-erectile-dysfunction-ed (last visited Feb. 4, 2015).

Risk factors for obstructive sleep apnea include being male; being overweight; being older; being obese; having a large neck circumference; having gastroesophageal reflux or diabetes; having nasal obstruction due to deviated septum, allergies or sinus problems; high blood pressure; and smoking.  Id.
 
Sleep apnea results in sleeping poorly, leading to being tired all day and then unable to concentrate.  Symptoms of sleep apnea include periodic episodes of apnea during sleep and intermittent snoring, excessive daytime sleepiness, morning headache, changes in personality, mental deterioration, behavioral disorders, impotence, obesity, complaints from partner of snoring too loudly, and risks for driving or operating machinery.  Id.

Untreated sleep apnea can increase the risk of high blood pressure/hypertension, heart attack, heart arrhythmia, and stroke.  Sleep apnea causes decreased blood oxygen levels (hypoxemia) and increased carbon dioxide levels (hypercapnia), which can lead to headaches and to damage to the brain.  This in turn can result in cognitive deficits including memory loss, and disturbed mood including depression.  There is increasing evidence that intermittent hypoxia resulting from obstructive sleep apnea is independently associated with dyslipidemia (abnormally high amount of lipids in the blood).  Sleep apnea can lead to sleepiness, chronic fatigue symptoms, cognitive problems, increased cholesterol levels; and risk for diabetes mellitus.  Id.

There is evidence that a sleep apnea condition can result fibromyalgia-like pain. Growth hormone released during stages three and four of sleep is responsible for many of the repair processes that go on in muscles and in the rest of the body.  It is theorized that this loss of repair function that normally occurs during deep sleep contributes to the pain of fibromyalgia, which is a condition defined as pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points.  Sleep apnea has also been associated with erectile dysfunction.  See Id.; Dorland's Illustrated Medical Dictionary 703 (32nd Ed. 2012). 

Service treatment records include evidence of conditions referable to risk factors or complications of sleep apnea.  Service treatment records show evidence during service that the Veteran was a smoker and that this was looked at as a health issue.  In April 1991 the Veteran reported that he had smoked one pack or 30 cigarettes a day for eight years.
 
There is service treatment record evidence in service showing the Veteran had medical conditions that as discussed above, are generally associated with sleep apnea, including elevated cholesterol, sinus problems, significant gastroesophageal reflux, frequent indigestion, elevated cholesterol levels, dizziness or fainting spells associated with complaints of tiredness to the point of falling asleep while driving, over-weight levels to the point of being seen as a health issue, multiple visits for headaches, and elevated blood pressure levels.  

At the time of an April 1991 Medical Evaluation Board the Veteran reported that he smoked 15 cigarettes a day for eight years.  He weighed 215 pounds (height was 69 inches), and his blood pressure was 140/90.

A January 2010 VA examination for the purpose of examining the Veteran's diagnosed sleep apnea to obtain an opinion on the likelihood of an etiology related to service is inadequate.  The examiner at that examination only addressed the likelihood that the sleep apnea was due to the Veteran's service-connected major depression, specifically to whether it was related to medication taken for that disability.  The opinion was negative.  The examiner did not provide an opinion on whether the sleep apnea began in service or was due to injury or disease in service.  

Although an earlier VA examination report of January 2009 contains remarks that the Veteran's service-connected major depression symptoms included chronic sleep impairment, this referred to the Veteran's report of having had trouble sleeping, going and staying asleep, due to his psychiatric condition; and not to the physical condition of sleep apnea.

In light of the discussion above, an examination is necessary to obtain an opinion as to the likelihood that a sleep apnea disorder began during service, or was caused or aggravated by disease or injury during service, or was caused or aggravated by a service-connected disability such as the service-connected sinus allergies.  

An opinion is also necessary as to the likelihood that the claimed hypertension or erectile dysfunction has an etiology related to service; or to a service-connected disability to specifically include sleep apnea if the opinion above is affirmative, connecting the sleep apnea to service.  

Other risk factors for hypertension have been shown in the service treatment records, including issues of the Veteran's weight and a number of elevated blood pressure readings shown in service.  

Regarding the claimed erectile dysfunction, it should be noted that service treatment records include evidence that in-service symptoms of the Veteran's service-connected hidradenitis of the gluteal region impacted on his genitourinary system, and specifically anatomical areas that may be associated with erectile dysfunction.  These service treatment records show recurrent abscess on the buttock since 1982.  October 1990 treatment records show that a draining abscess of the left groin included findings that there had been drainage from the left testicle for a month; and that the Veteran had burning sensation on urination, and mild discharge, for which the assessment included urinary tract infection.  

Also, if an examination shows that hypertension is related to service, then it should be noted that the September 2014 VA examination report links the etiology of the Veteran's erectile dysfunction to antihypertensive medication taken for hypertension.

Regarding the service connection claims, any relevant private or VA treatment records not on file should be requested.  Thereafter the Veteran should be afforded a VA examination that: takes into account any additional relevant medical and other evidence obtained; clarifies the nature of any disability claimed; and provides an opinion as to the likelihood that each claimed disability has an etiology related to service or service-connected disability.

II.  Extraschedular Increased Rating for Hidradenitis of the Gluteal Region

In a statement of November 2014, the Veteran reported that due to his hidradenitis of the gluteal region, he had had to have two surgeries in the past two years, and was pending another.  He had had more than ten surgeries in all for the condition, which impacted his ability to work.  He stated he had missed four months of work, apparently recently, due to incision and drainage.  He referred to the November 2008 VA examination statement by the examiner that the diagnosis had changed to reflect a progression of the previous diagnosis. 

The report of the November 2008 VA examination shows that the examiner stated that the previous diagnosis of hidradenitis of the gluteal region was now changed to hidradenitis of the gluteal, inner left thigh, and scrotal area, status post multiple incisions and drainages with scars, to reflect a progression of the previous diagnosis.  The examiner noted the Veteran usually had to have incision, drainage, surgical intervention or antibiotic therapy.  The Veteran could not swim and had to limit mobilization during flare ups.  The Veteran had five separate surgical scars over the groin, buttocks and left upper thigh area.

During the September 2014 VA examination the examiner found that there was a  functional impact of the service-connected skin condition on the Veteran's ability to work, as the Veteran had to miss four months of work in the previous two years due to recurrence of the skin infections and associated skin surgeries. 

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Board finds that in light of the Veteran's contentions and the evidence of record, that such interference may render application of the regular schedular criteria impractical in this case.  Accordingly, the Board must remand this case to the RO for submission to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent, outstanding records of VA treatment, to specifically include any such records dated since April 2012.  Associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record regarding hidradenitis, sleep apnea, hypertension, or erectile dysfunction.  Provide the Veteran with the necessary forms to provide authorizations for the release of any private treatment records not currently on file.  Associate any available records obtained with the claims file.  Make at least two (2) attempts to obtain records from any private sources indicated.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any problems during or since service associated with the claimed disabilities of sleep apnea, hypertension, and erectile dysfunction.  

4.  After the above actions are completed, and whether or not additional evidence is received, schedule the Veteran for one or more separate VA examinations as necessary by appropriate physician specialist(s).  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) and copy of this decision must be provided to and reviewed by the examiner. 

Conduct all examination and diagnostic testing necessary to evaluate and diagnose any disorder present associated with the claimed: sleep apnea, hypertension, and erectile dysfunction.   

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed disorder associated with sleep apnea, hypertension, or erectile dysfunction:
(i) had its onset in service or is related to service; or 
(ii) is related to a service-connected disability; or
(iii) is related to any chronic disorder the examiner finds to be at least as likely as not related to service or to a service-connected disability. 
 
The examiner must also specifically:
(iv) comment regarding sleep apnea, on any service treatment record or other evidence during service, including complaints, of any clinical indicators of risk factors or potential complications of sleep apnea shown in service.
(v) opine as to whether any chronic disorder associated with the claimed hypertension or erectile dysfunction, is at least as likely as not related to the Veteran's diagnosed sleep apnea; and 
(vi) opine as to whether any erectile dysfunction is at least as likely as not related to the service-connected hidradenitis of gluteal region.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
5.  Then review the claim file to ensure that all of the required development has been completed, and arrange for any additional development indicated.
 
6.  Submit the issue of entitlement to a disability rating in excess of 50 percent for hidradenitis of the gluteal region to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.   

7.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


